Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, uses the term wine or must?   After review of the spec and a google search, the use of the word must is not understood?  Possibly a translation error? 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4,5,8,9, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vatelot (US Pub No 2007/0178190).
With respect to claim 4, Vatelot shows a container (fig. 7) for fermentation and/or storage of a vegetable product, in particular wine (grapes 10) or must, comprising a wooden vat (30), constituting a first closed fermentation and/or storage cell bounded by a side wall (shown, but not labeled) in wood, a wooden bottom (shown), and a wooden cover (shown), characterized by comprising a second closed fermentation and/or storage cell (12,16), made of material other than wood (see drawings fig. 1a), placed to support the first cell (30). (fig. 1a)
With respect to claim 5, Vatelot shows wherein the second cell is made of metal (paragraph 4) or plastic.
With respect to claim 8, Vatelot shows wherein the second cell  (10) comprises a thermoregulation pocket or means for a vegetable product (10) fermenting or stored in the second cell (10). 
With respect to claim 9, Vatelot shows comprising a duct (24) external to the cells connecting the two cells (10,30) so that the product can be decanted (reference capable of meeting this functional language) from the first cell into the second cell .
	
Allowable Subject Matter
Claims, 6,7,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736